Curia, per

Evans, J.
The object of the Act of 1827, was, ho doubt, to prevent the removal of the property, and to compel its production for' *330the payment of such damages as the plaintiff might recover in his actios! of trover. But to entitle the plaintiff to the benefit of this new remedy* it was thought expedient to require him to give security that he would not use it for any unlawful purpose — and jf he did, he and his securities should answer for any damages which the defendant might sustain by the plaintiff's unlawful conduct in suing out and prosecuting his action, If the Legislature intended to give the defendant a new remedy, and to subject the plaintiff to a liability for all incidental expenses which the defendant might incur in defending himself against the plaintiff’s action, the use of the words “illegal conduct,” was very inapplicable to such an óbject. By illegal, I understand something which the law prohibits ; eitid 1 have never before understood that a plaintiff’s conduct Was illegal because lié failed to establish his right of action on the trial of the case, I can place ■ho other construction on the Act than that the plaintiff shall give the defendant the guaranty of a bond with security to answer any damages which might be recovered in an action which by law the defendant could sustain against him arising out of the action of trover. I do not think it necessary* and it is often improper, to attempt an exposition of ah Act of Assembly without the benefit of a full argument on all the points Involved. It is, in general, sufficient to decide the questions involved in the case : yet, I may he permitted to remark, that the construction which Í püt oh the Act, does not render it imperative. In general, the courts áré open to all who conceive themselves injured, and all may lawfully bring therr complaint^ before the court for legal adjudication. The only legal éohSequence of failure is the payment of such costs as the law allows : *331yet I need not quote authority to prove that over and above -this liability for costs, if the plaintiff, knowing his action to be false and unfounded, of jnere malice, shall cause the defendant to be arrested and subjected to loss and injury, an action on the case will lie. It will not be sufficient to prove merely that the verdict or judgment was rendered in his favor.
The motion is.refusej.